Cite as 2017 Ark. 227


               SUPREME COURT OF ARKANSAS
                                              Opinion Delivered: June   22, 2017
IN RE ARKANSAS JUDICIAL
DISCIPLINE AND DISABILITY
COMMISSION




                                     PER CURIAM


       State District Judge Tommy Fowler of Jonesboro is appointed, effective July 1, 2017,

to the Arkansas Judicial Discipline and Disability Commission for a six-year term to expire

on June 30, 2023. The court thanks Judge Fowler for accepting appointment to this

important position. The court expresses its gratitude to Judge Joyce Warren, whose term

will expire on June 30, 2017, for her years of dedicated service to the commission.